                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-03360-PAB-SKC

ANNE LAWSON,

       Plaintiff,

v.

GLOBAL PAYMENTS INC., a Delaware corporation, and
HEARTLAND PAYMENT SYSTEMS, LLC, a Delaware limited liability company f/k/a
Heartland Payment Systems, Inc.,

       Defendants.


                                           ORDER


       This matter is before the Court on Defendants’ Motion to Dismiss Due to

Improper Venue or, In the Alternative, to Transfer Venue to the District of New Jersey

[Docket No. 16]. The Court has jurisdiction over this case pursuant to 28 U.S.C.

§§ 1331 and 1367.

I. BACKGROUND

       This case arises out of the termination of plaintiff’s employment with defendants

on September 27, 2016. Docket No. 1 at 3, 7, ¶¶ 14, 30. On Decem ber 31, 2018,

plaintiff filed this lawsuit asserting claims for wrongful termination on the basis of gender

in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et

seq., termination in violation of Colorado public policy, tortious interference with

prospective business relations under Colorado law, and unpaid wages and penalties

under the Colorado Wage Claim Act (“CWCA”), Colo. Rev. Stat. § 8-4-101 et seq.
Docket No. 1 at 9-11. On January 23, 2019, defendants moved to dismiss the action

for improper venue or, in the alternative, to transfer it to the U.S. District Court for the

District of New Jersey on the basis of a forum selection clause in the “Relationship

Manager Agreement” (the “Agreement”) entered into by plaintiff and Heartland Payment

Systems, Inc. (“Heartland” or “HPS”) on May 26, 2014. See Docket No. 16 at 1-2;

Docket No. 16-2 at 8 (signature page signed by plaintiff and Heartland Payment

Systems Inc. on May 26, 2014).1 The forum selection clause provides, in relevant part:

        Any suit, action or proceeding arising out of or relating to this Agreement
        shall be brought only in a Superior Court of New Jersey or the United
        States District Court for the District of New Jersey and Employee hereby
        agrees and consents to the personal and exclusive jurisdiction of said
        courts over him or her as to all suits, actions and proceedings arising out
        of or related to this Agreement, and Employee further waives any claim
        that such suit, action or proceeding is brought in an improper or
        inconvenient forum.

Docket No. 16-2 at 5, ¶ 17. The Agreement also contains a choice-of-law provision

stating that the “Agreement shall be governed by, and construed in accordance with the

laws of the State of New Jersey, without giving effect to conflict of laws principles.” Id.,

¶ 16.

        On February 14, 2019, plaintiff filed a response opposing defendants’ motion for

dismissal or transfer. Docket No. 31. She argues that (1) dismissal under Fed. R. Civ.

P. 12(b)(3) is procedurally improper; (2) the forum selection clause does not apply to

her claims; and (3) enforcement of the forum-selection clause would be unreasonable



        1
         Plaintiff does not dispute that she signed the Agreement or that the Agreement
is valid and binding as to both defendants. Although plaintiff executed the agreement
with Heartland, Docket No. 1 at 3, ¶ 14, Heartland m erged with defendant Global
Payments, Inc. in April 2016. Id. at 2, ¶ 9; Docket No. 16-1 at 4, ¶ 13.

                                               2
in this case. See Docket No. 31 at 3-7.

II. DISMISSAL UNDER FED. R. CIV. P. 12(b)(3)

       Defendants move to dismiss this case for improper venue under Fed. R. Civ. P.

12(b)(3). Docket No. 16 at 4. However, a “forum-selection clause does not render

venue in a court ‘wrong’ or ‘improper’ within the meaning of [28 U.S.C.] § 1406(a) or

Rule 12(b)(3).” Atl. Marine Constr. Co. v. U.S. Dist. Ct. for the W. Dist. Tex., 571 U.S.

49, 59 (2013); see also Niemi v. Lasshofer, 770 F.3d 1331, 1351 (10th Cir. 2014).

Instead, the proper mechanism for enforcing a forum-selection clause is a motion to

transfer under 28 U.S.C. § 1404(a). See Atl. Marine Constr. Co., 571 U.S. at 59.

Defendants’ request for dismissal under Rule 12(b)(3) will therefore be denied.

III. TRANSFER UNDER 28 U.S.C. § 1404(a)

       Defendants alternatively seek transfer of this case to the District of New Jersey

pursuant to 28 U.S.C. § 1404(a). See Docket No. 16 at 5. Section 1404(a) provides:

       For the convenience of parties and witnesses, in the interest of justice, a
       district court may transfer any civil action to any other district or division
       where it might have been brought or to any district or division to which all
       parties have consented.

28 U.S.C. § 1404(a). Courts weigh a number of private and public interest factors in

determining whether transfer is appropriate under § 1404(a). Relevant private interests

include “relative ease of access to sources of proof; availability of compulsory process

for attendance of unwilling, and the cost of obtaining attendance of willing, witnesses;

possibility of view of premises, if view would be appropriate to the action; and all other

practical problems that make trial of a case easy, expeditious and inexpensive.” Atl.

Marine Constr. Co., 571 U.S. at 62 n.6 (quoting Piper Aircraft Co. v. Reyno, 454 U.S.


                                              3
235, 241 n.6 (1981)). Public interest factors include: “the administrative difficulties

flowing from court congestion; the local interest in having localized controversies

decided at home; and the interest in having the trial of a diversity case in a forum that is

at home with the law.” Id. (internal quotation marks and bracket omitted)).

       In the ordinary case, the party seeking transfer under § 1404(a) bears the

“burden of establishing that the existing forum is inconvenient.” Chrysler Credit Corp. v.

Country Chrysler, Inc., 928 F.2d 1509, 1515 (10th Cir. 1991). The analysis changes,

however, when a motion for transfer is based on an applicable, mandatory, valid, and

enforceable forum-selection clause. See Atl. Marine Constr. Co., 571 U.S. at 62; cf.

Azima v. RAK Inv. Auth., 926 F.3d 870, 875 (D.C. Cir. June 18, 2019) (discussing

analysis that applies when motion to dismiss for forum non conveniens is based on an

“applicable, mandatory, valid, and enforceable” forum-selection clause). First, “the

plaintiff’s choice of forum merits no weight” and “the plaintiff bears the burden of

establishing that transfer to the forum for which the parties bargained is unwarranted.”

Atl. Marine Constr. Co., 571 U.S. at 63. Second, the court resolving the transfer motion

may consider only public-interest factors and not the parties’ private interests on the

premise that parties who agree to a forum-selection clause “waive the right to challenge

the preselected forum as inconvenient or less convenient.” Id. at 64. Finally, the

“transfer of venue will not carry with it the original venue’s choice-of-law rules.” Id. The

practical effect of these adjustments to the transfer analysis is that “forum-selection

clauses [will] control except in unusual cases.” Id.

       Before applying this modified analysis, a court must determine whether a valid



                                             4
and enforceable forum-selection clause applies to the parties’ dispute. A m andatory

forum-selection clause is presumed valid “unless the party challenging it clearly shows

that enforcement would be unreasonable and unjust, or that the clause w as invalid for

such reasons as fraud or overreaching.” Niemi, 770 F.3d at 1351 (internal quotation

marks and bracket omitted) (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1,

15 (1972)). A forum-selection clause is mandatory if it “contains clear language

showing that jurisdiction is appropriate only in the designated forum.” K & V Scientific

Co., Inc. v. Bayerische Motoren Werke Aktiengesellschaft, 314 F.3d 494, 498 (10th Cir.

2002) (internal quotation marks omitted).

       There appears to be no dispute in this case that the f orum-selection clause

contained in the parties’ Agreement is mandatory. See Docket No. 1 at 3, ¶ 14; Docket

No. 31 at 2; see also Milk ‘N’ More, Inc. v. Beavert, 963 F.2d 1342, 1346 (10th Cir.

1992) (holding that the use of the word “shall” in a forum selection clause indicated a

“mandatory intent”). Instead, plaintiff contends that the provision does not apply to her

claims because they do “not seek to enforce any terms or provisions of the Agreement.”

Docket No. 31 at 6 (internal quotation marks omitted). Plaintiff also argues that

enforcement of the forum-selection clause would be unreasonable because the clause

contravenes the policies underlying Title VII and the CWCA, plaintiff did not have equal

bargaining power with regard to the Agreement, there is no connection between this

case and New Jersey, and plaintiff will be deprived of a forum in which to litigate her

Colorado claims. See Docket No. 31 at 6-15.

       The Court begins by addressing whether the forum-selection clause applies to



                                            5
plaintiff’s claims. “The scope of a forum-selection clause is evaluated according to

ordinary principles of contract interpretation.” Kelvion, Inc. v. PetroChina Canada, Ltd.,

918 F.3d 1088, 1092 (10th Cir. 2019); see also Azima, 926 F.3d at 874 (stating that the

scope of a forum-selection clause is assessed “using normal principles of contract

interpretation”).2 Thus, courts begin with the plain language of the agreement to

ascertain the parties’ intent. See Kelvion, 918 F.3d at 1092-93 (looking to the language

of a forum-selection clause to determine its scope); Azima, 926 F.3d at 879 (noting that

“whether or not a forum-selection clause applies depends on what the specific clause at

issue says” (internal quotation marks and brackets omitted)); Highland Lakes Country

Club & Cmty. Ass’n v. Franzino, 892 A.2d 646, 656 (N.J. 2006) (stating that court’s

obligation is to “examine the plain language of the contract and the parties’ intent”);

Albright v. McDermond, 14 P.3d 318, 322 (Colo. 2000) (“A court’s primary obligation is

       2
         Although the Agreement is governed by New Jersey law, see Docket No. 16-2
at 5, ¶ 16, and plaintiff contends that the Court should apply Colorado law to contract
interpretation issues, Docket No. 31 at 7, n.3, both parties rely on federal cases to
interpret the meaning and scope of the forum-selection clause. See Docket No. 16 at
8; Docket No. 31 at 5-6; Docket No. 33 at 2-3. T he Court will therefore “assume that
[the parties] do not rely on any distinctive features of [state law], and will base [its]
decision on general contract law principles.” Azima, 926 F.3d at 876; see also Kelvion,
918 F.3d at 1092 n.2 (assuming, based on the parties’ representations, that Ca nadian
law would apply similar contract principles as the Tenth Circuit); Huffington v. T.C.
Group, LLC, 637 F.3d 18, 21 (1st Cir. 2011) (holding that the scope of the forum-
selection clause turned on the plain language of the contract because the parties did
not contend that Delaware law differed from “ordinary contract principles”). To the
extent the Court is obligated to consider state law despite the parties’ reliance on
federal cases, see Yavuz v. 61 MM, Ltd., 465 F.3d 418, 430 (10th Cir. 2006) (holding
that federal law requires courts to “ordinarily honor an international commercial
agreement’s forum-selection provision as construed under the law specified in the
agreement’s choice-of-law provision”), the Court perceives “no material discrepancies
between” Colorado, New Jersey, and federal common law on the “validity and
interpretation” of the forum-selection clause. Excell, Inc. v. Sterling Boiler & Mech.,
Inc., 106 F.3d 318, 320 (10th Cir. 1997).

                                             6
to effectuate the intent of the contracting parties according to the plain language and

meaning of the contract.”).

       The forum-selection clause at issue in this case provides that “[a]ny suit, action

or proceeding arising out of or relating to th[e] Agreement shall be brought only in a

Superior Court of New Jersey or the United States District Court for the District of New

Jersey.” Docket No. 16-2 at 5, ¶ 17. Courts have construed similar language – and, in

particular, the phrase “relating to” – broadly. See, e.g., Azima, 926 F.3d at 877 (noting

that the phrase “in connection with” is “equivalent to ‘in relation to,’ which is quite

broad”); Chelsea Family Pharmacy, PLLC v. Medco Health Sols., Inc., 567 F.3d 1191,

1199 (10th Cir. 2009) (“The ordinary meaning of the phrase ‘relating to’ is broad.”);

Digital Landscape Inc. v. Media Kings LLC, 440 P.3d 1200, 1206-07 (Colo. App. 2018)

(discussing state and federal cases interpreting the phrase “relating to” as being broad

in scope). However, the Court must also consider what the phrases “arising out of” and

“relating to” modify. In this case, the forum-selection clause applies only to claims that

arise out of or relate to the “Agreement.” See Docket No. 16-2 at 5, ¶ 17; see also

Azima, 926 F.3d at 877 (stating that “a dispute arises in relation to an agreement if the

origin of the dispute is related to that agreement, meaning it has some logical or causal

connection to the agreement” (internal quotation marks, bracket, and ellipsis omitted).

       There are two ways of interpreting this limitation. Under the broad reading urged

by defendants, the forum-selection clause would encompass any claim arising out of

either the Agreement or the parties’ employment relationship. In other words, any claim

having a connection to plaintiff’s employment would fall within the scope of the forum-

selection clause, even if the subject of the claim was not addressed in the Agreement

                                              7
itself. See Docket No. 16 at 8 (arguing that “claims arising out of or relating to

[plaintiff’s] employment certainly fall within the ambit of the forum-selection clause”

(emphasis added)); see also, e.g., Slater v. Energy Servs. Group Int’l, Inc., 634 F.3d

1326, 1331 (11th Cir. 2011) (holding that forum-selection clause governing “all claims or

causes of action relating to or arising from” employment agreement “include[d] all

claims arising directly or indirectly from the relationship evidenced by the contract”

(internal quotation marks omitted)); St. Charles v. Sherman & Howard L.L.C., No. 14-

cv-03416-RM-CBS, 2015 WL 1887758, at *4 (D. Colo. Apr. 24, 2015) (holding that a

plaintiff’s discrimination claims “[arose] in connection” with her employment agreement

because they resulted from her employment relationship and “involve[d] events which

occurred at least in part while the [agreement] was in effect”). Under a narrower

reading, the forum-selection clause would apply only to those claims having some

logical connection to the Agreement itself as opposed to the parties’ broader

employment relationship. See, e.g., Nuzzi v. Aupaircare, Inc., 341 F. App’x 850, 851-53

(3d Cir. 2009) (unpublished) (holding that arbitration clause governing “any claims or

disputes arising out of, or related to this Agreement” did not encompass the plaintiff’s

claims for pregnancy discrimination under New Jersey law because the claims did not

involve “a contract term, a condition of employment, or some other element of the

contract itself”); Necchi S.p.A. v. Necchi Sewing Mach. Sales Corp., 348 F.2d 693, 695-

97 (2d Cir. 1995) (construing clause that governed disputes “arising out of or in

connection with this Agreement” as applying only to claims “directly relate[d] to certain

provisions in the agreement”); Garfinkel v. Morristown Obstetrics & Gynecology



                                             8
Assocs., P.A., 773 A.2d 665, 668, 672 (N.J. 2001) (holding that arbitration clause

governing “any controversy or claim arising out of, or relating to, this Agreement or the

breach thereof” did not apply to state gender discrimination claims because the

language of the clause suggested that “the parties intended to arbitrate only those

disputes involving a contract term, a condition of employment, or some other element of

the contract itself”).

       In this case, the choice between these two interpretations is resolved by reading

the Agreement as a whole. See Fed. Deposit Ins. Corp. v. Fisher, 292 P.3d 934, 937

(Colo. 2013) (“The meaning of a contract is found by examination of the entire

instrument and not by viewing clauses or phrases in isolation.” (internal quotation marks

and alteration omitted)); Hardy ex rel. Dowdell v. Abdul-Matin, 965 A.2d 1165, 1169

(N.J. 2009) (“A basic principle of contract interpretation is to read the document as a

whole in a fair and common sense manner.”). The Agreement contains, in addition to

the forum-selection clause, an attorney’s fees provision and jury trial waiver, both of

which apply to “any suit, action or proceeding relating, in any way, to [plaintiff’s]

employment with, or termination from, HPS.” Docket No. 16-2 at 6, ¶¶ 18-19. These

provisions demonstrate that Heartland knew how to draft contract terms extending to all

claims arising out of the parties’ employment relationship. Heartland’s decision to use

more circumscribed language in the forum-selection clause therefore evinces an intent

to make that clause narrower in scope. See Daniels v. Dataworkforce LP, No. 14-cv-

00822-KMT, 2014 WL 6657794, at *2 (D. Colo. Nov. 24, 2014) (“If the parties intended

to include FLSA or other statutory employment claims within the scope of the forum

selection clause, they could have used broader language so as to encompass all claims

                                              9
arising out of ‘the employment relationship between’ Plaintiff and Defendant.”); see also

Azima, 926 F.3d at 878 (“If the parties had wished to mark a narrower boundary for this

forum-selection clause, they could have easily done so. They might have restricted the

clause to disputes ‘arising out of, or in connection with,’ the Settlement Agreement

itself”).3

         Construing the forum-selection clause to cover only those claims relating to

either the Agreement itself or those aspects of plaintiff’s employment specifically

governed by the Agreement, the Court concludes that the clause does not encom pass

plaintiff’s Title VII and wrongful termination claims.4 Nothing in the Agreement

specifically addresses the issue of discrimination by Heartland, and plaintiff’s right to be

free from gender discrimination under Title VII and state common law arises

independently of the parties’ contractual relationship. See Nuzzi, 341 F. App’x at 851-

53 (finding that state pregnancy discrimination claims did not involve “a contract term, a

condition of employment, or some other element of the contract itself”); Garfinkel, 773

A.2d at 672-73 (reaching same conclusion as to state gender discrimination claims);


         3
        Defendants argue that the language of the jury waiver provision supports a
conclusion that the Agreement encompasses “any claim Employee asserts against
Defendants alleging workplace discrimination . . . or wrongful discharge.” Docket No.
33 at 3 n.2 (emphasis omitted) (quoting Docket No. 16-2 at 6, ¶ 19). In fact, the
provision states that the “jury waiver applies to any claim Employee asserts against
HPS alleging workplace discrimination.” Docket No. 16-2 at 6, ¶ 19 (emphasis added).
It does not purport to define the scope of the Agreement as a whole.
         4
        Plaintiff’s claim for termination in violation of public policy is predicated on the
same allegations as her Title VII claim – namely, that defendants terminated her
employment because of her gender. See Docket No. 1 at 10, ¶¶ 46-47 (alleging that
defendants terminated plaintiff because of her gender in violation of Colorado’s “public
interest in the freedom from discrimination on the basis of a number of protected
classes, including gender”).

                                             10
see also Crawford v. Refinishing Touch, Inc., 2016 WL 7743691, at *2 (N.D. Ga. June

30, 2016) (finding the plaintiffs’ rights under the Fair Labor Standards Act to be

“independent of the terms” of their employment contract). The Court therefore finds

that the forum-selection clause does not cover plaintiff’s Title VII and wrongful

termination claims.5 Because defendants have not otherwise shown that the District of

Colorado is an inconvenient forum in which to litigate these claims, Chrysler Credit

Corp., 928 F.2d at 1515, transfer of the Title VII and wrongful termination claims under

§ 1404(a) is unwarranted.

       The Court’s analysis is somewhat different as to plaintiff’s CWCA and tortious

interference claims. Because these claims are based on defendants’ failure to pay

plaintiff commissions and signing bonuses, see Docket No. 1 at 10-11, they arguably

relate to provisions of the Agreement governing compensation. See Docket No. 16-2 at

1-2, ¶¶ 3-4; see also, e.g., Sharpe v. Ally Fin., Inc., 2017 WL 5078900, at *3 (W.D.N.C.

Nov. 3, 2017) (holding that forum-selection clause governing “all litigation ‘in

connection’ with the employment agreement” applied to plaintiff’s FLSA and state wage

claims because the employment agreement “specifically define[d] [her] wage rate,



       5
          Even if the language of the forum-selection clause was ambiguous, any
ambiguities in the Agreement must be construed against Heartland. See Docket No.
16-2 at 7 (stating that the Agreement was “drafted by counsel to [Heartland]”); see also
K & V Scientific Co., Inc., 314 F.3d at 500 (stating that the rule in the Tenth Circuit is
that an ambiguous forum-selection clause “must be construed against the drafter”); In
re Miller’s Estate, 447 A.2d 549, 555 (N.J. 1982) (“W here an ambiguity appears in a
written agreement, the writing is to be strictly construed against the draftsman.”); Nat’l
Cash Register Co. v. Lightner, 388 P.2d 781, 787 (Colo. 1964) (“[I]f there exists any
ambiguity as to what transactions are covered by the provisions in question . . . , those
provisions must be interpreted most strongly against the party drawing the contract
. . . .”)

                                             11
including her overtime wage rate”). The Court nevertheless finds that transfer of these

claims would be inappropriate. 6

       As the Supreme Court held in Atlantic Marine, a valid and applicable forum-

selection clause must be given effect “[i]n all but the most unusual cases.” 571 U.S. at

66. However, the standards set forth in Atlantic Marine “depend crucially on the

assumption that a valid forum selection clause will cover each individual claim.”

Eastcott v. McGraw-Hill Global Educ. Holdings, LLC, 2016 WL 3959076, at *1 (E.D. Pa.

July 22, 2016) (quoting Stephen E. Sachs, Five Questions After Atlantic Marine, 66

Hastings L.J. 761, 772 (2015)). Absent that assum ption, “there may be a presumption

for transfer as to some parties or claims, but a presumption against transfer as to

others.” Sachs, supra, at 772. This appears to be the situation here. Assuming

plaintiff’s CWCA and tortious interference claims fall within the scope of the forum-

selection clause, there is a presumption in favor of transferring those claims to the

District of New Jersey and a competing presumption in favor of retaining plaintiff’s Title

VII and wrongful termination claims in the District of Colorado. See Employers Mutual

Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010) (“Unless the

balance is strongly in favor of the [defendant], the plaintiff’s choice of forum should




       6
       The Court assumes that the forum-selection clause is enforceable under M/S
Bremen and therefore does not address plaintiff’s arguments as to enforceability. See
Docket No. 31 at 7-13; see also Cherry Creek Mortg. Co., Inc. v. Jarboe, No. 18-cv-
00462-KLM, 2018 WL 6249887, at *2-3 (D. Colo. Nov. 29, 2018) (treating the
enforceability of a forum-selection clause and the balance of the public-interest factors
as separate inquiries).

                                             12
rarely be disturbed.” (internal quotation marks and brackets omitted)).7

       Neither party has addressed how the Court should proceed if only some of

plaintiff’s claims are encompassed by the forum-selection clause. Courts faced with

similar circumstances have generally followed one of two approaches: they have either

severed the claims subject to transfer under Fed. R. Civ. P. 21, thereby bifurcating the

case into separate actions, or they have weighed the fact that certain claims are not

subject to transfer among the other public interest factors to determine whether transfer

would be appropriate for the action as a whole. See Sachs, supra, at 772-73.8

       The Court opts for the latter approach. Because the balance of public-interest

factors overwhelmingly favors allowing plaintiff to pursue her entire lawsuit in the District

of Colorado, the Court finds this to be an “unusual case” in which the forum-selection

clause should not be enforced.

       As discussed above, relevant public-interest factors include the interest in judicial

economy, administrative difficulties arising from court congestion, the burden of jury



       7
        The plaintiff’s choice of forum is accorded less weight “if the plaintiff does not
reside in the district” or “the facts giving rise to the lawsuit have no material relation or
significant connection to the plaintiff’s chosen forum.” Id. at 1168 (internal quotation
marks omitted). Neither of these circumstances is present in this case.
       8
        While the existence of a valid and enforceable forum-selection clause precludes
the Court from considering arguments about the parties’ private interests in determining
whether transfer is appropriate, arguments related to the public-interest factors remain
relevant. See Atl. Marine Constr. Co., Inc., 571 U.S. at 64. In cases, such as this one,
where the private-interest factors give rise to opposite presumptions regarding transfer,
the public-interest factors may assume added significance. See, e.g., Oceanside Ten
Holdings.com, LLC v. Mktg., Inc., No. 17-cv-02984-MSK-KMT, 2018 WL 2277004, at
*3-4 (D. Colo. May 18, 2018) (looking to public-interest factors to determine whether to
retain or transfer a case in which only some of the plaintiff’s claims were covered by the
forum-selection clause).

                                              13
duty on members of a community unconnected to the litigation, the interest in deciding

local controversies at home, and the desire to have cases tried in a forum that is

familiar with the governing law. See Yavuz, 465 F.3d at 426; Azima, 926 F.3d at 875;

see also Atl. Marine Constr. Co., 571 U.S. at 62 n.6 (setting forth more abbreviated list

of public interest factors). Courts faced with cases in which only certain claims are

subject to transfer have considered the undesirability of piecemeal litigation in multiple

fora as a significant factor in the transfer analysis. See, e.g., Oceanside Ten

Holdings.com, LLC, 2018 WL 2277004, at *4; Eastcott, 2016 WL 3959076, at *3.

       In this case, the public-interest factors tip strongly in favor of retaining this case

in the District of Colorado. New Jersey does not have any apparent connection to

either this lawsuit or the parties. Although Heartland was once headquartered in New

Jersey and continues to do business in the state, Docket No. 16 at 12; Docket No. 33 at

8 n.5, defendants do not dispute that they are Delaware corporations with principal

places of business in Georgia. See Docket No. 31 at 2. By comparison, plaintiff is a

resident of Colorado, the parties negotiated and executed the employment agreement

in Colorado, plaintiff worked for Heartland in Colorado, and Heartland engaged in the

alleged discriminatory conduct in Colorado. Id. Colorado therefore has a strong

interest in the adjudication of this case both as plaintiff’s state of residence and as the

locus of the parties’ dispute. See Oceanside Ten Holdings.com, LLC, 2018 WL

2277004, at *3 (noting that “states have an interest in adjudicating claims by or against

their residents”).

       Defendants argue that the governing law factor favors transfer to New Jersey



                                              14
because the choice-of-law provision in plaintiff’s employment agreement establishes

that plaintiff’s claims are governed by New Jersey law. Docket No. 16 at 13. However,

this position is somewhat weakened by defendants’ assertion that the “gravamen of

Plaintiff’s Complaint is her claim for gender discrimination in violation of [ ] Title VII, a

federal statute,” id. at 12, and it is not clear whether the choice-of-law provision is

enforceable, given that there is little apparent connection between New Jersey and the

parties’ dispute. See Docket No. 31 at 7 n.3; Collins v. Mary Kay, Inc., 874 F.3d 176,

184 (3d Cir. 2017) (stating that, under New Jersey’s choice-of-law rules, a choice-of-law

clause will not be enforced if “the chosen state has no substantial relationship to the

parties or the transaction and there is no other reasonable basis f or the parties’ choice”

(internal quotation marks omitted)); Burke v. Sterling Trust Co., No. 13-cv-03046-RBJ-

KLM, 2014 WL 1409423, at *3 (D. Colo. Apr. 11, 2014) (sam e, with respect to

Colorado’s choice-of-law rules).

       Defendants also contend that the case should be transf erred to the District of

New Jersey because the median time from filing to disposition is almost four months

shorter than in the District of Colorado. Docket No. 16 at 11-12. But def endants admit

that “some other metrics may favor the District of Colorado” as the less congested

forum, see Docket No. 16 at 12 n.7, and the Court f inds that the issue of docket

congestion is entitled to less weight in light of the fact that “federal court dockets

consistently shift.” Cherry Creek Mortg. Co., Inc., 2018 WL 6249887, at *3.

       Even assuming that New Jersey is the less congested forum and would be more

familiar with the state law governing plaintiff’s claims, these factors are not strong

enough in this case to override the interest in judicial economy, which weighs heavily

                                              15
against transferring half of plaintiff’s claims to a forum with a tenuous connection to the

parties’ dispute. See Eastcott, 2016 WL 3959076, at *3 (holding that the public interest

factors supported denying the defendant’s motion for transfer where the forum-selection

clause applied to only some of the plaintiff’s claims, judicial economy “heavily favor[ed]

litigating all claims together,” and there was a “local stake in the outcome of th[e]

dispute”); Jes Solar Co., Ltd. v. Matinee Energy, Inc., 2014 WL 2885476, at *2 (D. Ariz.

June 25, 2014) (declining to enforce forum-selection clause where it would force the

plaintiffs to proceed piecemeal and “contravene federal policy favoring efficient

resolution of controversies” (internal quotation marks omitted)).

       Because the Court finds that the public-interest factors heavily support allowing

plaintiff to litigate all of her claims in the District of Colorado, defendants’ motion to

transfer will be denied.

IV. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Defendants’ Motion to Dismiss Due to Improper Venue or, In the

Alternative, to Transfer Venue to the District of New Jersey [Docket No. 16] is DENIED.


       DATED September 16, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              16
